                            UNITED STATES DISTRICT COURT                              MAR O7 2019
                            EASTERN DISTRICT OF KENTUCKY                                   AT ASHLAND
                                 SOUTHERN DIVISION                                      ROBERT R. CARR
                                                                                   GI.ERK U.S. DISTRICT COURT
                                      at LONDON

Civil Action No. 17-336-HRW

CHRISTINE JOHNSON,                                                           PLAINTIFF,

v.                        MEMORANDUM OPINION AND ORDER


NANCY A. BERRYHILL,
ACTING COMMISSIONER OF SOCIAL SECURITY,                                        DEFENDANT.


       Plaintiff has brought this action pursuant to 42 U.S.C. §405(g) to challenge a final

decision of the Defendant denying Plaintiff's application for disability insurance benefits. The

Court having reviewed the record in this case and the dispositive motions filed by the parties,

finds that the decision of the Administrative Law Judge is supported by substantial evidence and

should be affirmed.

             I. FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       Plaintiff filed her current application for disability insurance benefits on September 23,

2014, alleging disability beginning on September 16, 2014, due to chronic neck and back pain,

left foot bone spur, pain in arms and intermittent issues with depression (Tr. 57-60, 195).

       This application was denied initially and on reconsideration. Thereafter, upon request by

Plaintiff, an administrative hearing was conducted by Administrative Law Judge Dennis Hansen

(hereinafter "ALJ"), wherein Plaintiff testified. At the hearing, Jo Ann Bullard, a vocational

expert (hereinafter "VE"), also testified.

       At the hearing, pursuant to 20 C.F.R. § 416.920, the ALJ performed the following

five-step sequential analysis in order to determine whether the Plaintiff was disabled:
       Step 1: If the claimant is performing substantial gainful work, he is not disabled.

       Step 2: If the claimant is not performing substantial gainful work, his impairment(s)
       must be severe before he can be found to be disabled based upon the requirements in 20
       C.F.R. § 416.920(b).

       Step 3: If the claimant is not performing substantial gainful work and has a severe
       impairment (or impairments) that has lasted or is expected to last for a continuous period
       of at least twelve months, and his impairments (or impairments) meets or medically
       equals a listed impairment contained in Appendix 1, Subpart P, Regulation No. 4, the
       claimant is disabled without further inquiry.

       Step 4: If the claimant's impairment (or impairments) does not prevent him from doing
       his past relevant work, he is not disabled.

       Step 5: Even if the claimant's impairment or impairments prevent him from performing
       his past relevant work, if other work exists in significant numbers in the national
       economy that accommodates his residual functional capacity and vocational factors, he is
       not disabled.


       The ALJ issued a decision finding that Plaintiff was not disabled (Tr. 25-33). Plaintiff

was 4 7 years old at the time she claims she became disabled. She has a GED and her past

relevant work experience consists of work as a post office clerk and postmaster.

       At Step 1 of the sequential analysis, the ALJ found that Plaintiff had not engaged in

substantial gainful activity since the alleged onset date of disability.

       The ALJ then determined, at Step 2, that Plaintiff suffers from degenerative disc disease,

depression, anxiety and heel spur, which he found to be "severe" within the meaning of the

Regulations.

       At Step 3, the ALJ found that Plaintiffs impairments did not meet or medically equal any

of the listed impairments. In doing so, the ALJ specifically considered Listings 12.04 and 12.06.

        The ALJ further found that Plaintiff could not return to her past relevant work but



                                                   2
determined that she has the residual functional capacity ("RFC") to perform light work with the

following restrictions:

               [She] can frequently push and pull with the upper and
               lower extremities. She can occasionally climb ramps and stairs;
               occasionally stoop, kneel, crouch, and crawl; can occasionally
               reach overhead; and can occasionally be exposed to vibration. The
               claimant can never climb ladders, ropes, or scaffolds; and never be
               exposed to unprotected heights or dangerous moving machinery.
               She can understand and remember workplace instructions and
               sustain attention and concentration to complete workplace tasks
               with regular breaks every 2 hours. The claimant can frequently
               interact with supervisors, coworkers, and the public, and can adapt
               to frequent workplace changes.


        (Tr. 290).

       The ALJ finally concluded that these jobs exist in significant numbers in the national and

regional economies, as identified by the VE.

       Accordingly, the ALJ found Plaintiff not to be disabled at Step 5 of the sequential

evaluation process.

       The Appeals Council denied Plaintiffs request for review and adopted the ALJ's decision

as the final decision of the Commissioner. Plaintiff thereafter filed this civil action seeking a

reversal of the Commissioner's decision. Both parties have filed Motions for Summary

Judgment and this matter is ripe for decision.

                                          II. ANALYSIS

       A.      Standard of Review

       The essential issue on appeal to this Court is whether the ALJ's decision is supported by

substantial evidence. "Substantial evidence" is defined as "such relevant evidence as a



                                                  3
reasonable mind might accept as adequate to support a conclusion;" it is based on the record as a

whole and must take into account whatever in the record fairly detracts from its weight. Garner

v. Heckler, 745 F.2d 383,387 (6 th Cir. 1984).    If the Commissioner's decision is supported by

substantial evidence, the reviewing Court must affirm. Kirk v. Secretary of Health and Human

Services, 667 F.2d 524,535 (6 th Cir. 1981), cert. denied, 461 U.S. 957 (1983). "The court may

not try the case de nova nor resolve conflicts in evidence, nor decide questions of credibility."

Bradley v. Secretary of Health and Human Services, 862 F.2d 1224, 1228 (6 th Cir. 1988).

Finally, this Court must defer to the Commissioner's decision "even ifthere is substantial

evidence in the record that would have supported an opposite conclusion, so long as substantial

evidence supports the conclusion reached by the ALJ." Key v. Callahan, 109 F.3d 270,273 (6th

Cir.1997).

       B.      Plaintiffs Contentions on Appeal

       Plaintiff contends that the ALJ's finding of no disability is erroneous because: ( 1) the

ALJ's decision is not supported by substantial evidence; (2) the ALJ did not properly evaluate

her subjective complaints of pain; and (3) the ALJ failed to properly develop the evidence in light

of the fact that Crouch was not represented by counsel at the hearing.

       C.      Analysis of Contentions on Appeal

       Plaintiffs first claim of error is that the ALJ's decision is not supported by substantial

evidence. Despite this broad charge, Plaintiff appears to argue that the ALJ did not consider all

of her impairments. Yet, notwithstanding her argument, Plaintiff does not clearly identify

additional impairments which were allegedly given short shrift by the ALJ or explain how the

ALJ inadequately assessed the record before him. Her only references to the record pertaining to


                                                  4
this argument are a recitation the results of the various MRis in the record.   Yet, in his decision,

the ALJ refers to these MRis with the exception of a 2017 MRI which was performed after the

ALJ's decision.

        Although Plaintiff does not discuss this, the record reflects that the Appeals Council was

given this evidence and it chose not to consider it as it was not relevant to the time period at

issue. Plaintiff makes not effort to seek a remand upon the basis of "new" evidence. There is

nothing resembling argument in her submission to the Court. "Issues adverted to in a perfunctory

manner, unaccompanied by some effort at developed argumentation, are deemed waived."

McPherson v. Kelsey, 125 F.3d 989, 995-996 (6 th Cir. 1997). Further, "[i]t is not sufficient for a

party to mention a possible argument in the most skeletal way, leaving the court to ... put flesh on

its bones."' Id.

        Plaintiffs second claim of error is that the ALJ did not adequately evaluate her symptom

testimony.

        It is well established that as the "ALJ has the opportunity to observe the demeanor of a

witness, his conclusions with respect to credibility should not be discarded lightly and should be

accorded deference." Hardaway v. Secretary of Health and Human Services, 823 F.2d 922, 928

(6 th Cir. 1987). In this case, the ALJ found Plaintiffs statements with regard to her allegations

of disabling pain lacked credibility. Subjective claims of disabling pain must be supported by

objective medical evidence. Duncan v. Secretary ofHealth and Human Services, 801 F.2d 847,

852-853 (6 th Cir. 1986). Based upon the record, Plaintiffs subjective complaints do not pass

Duncan muster. The ALJ noted that the MRis in the record revealed only moderate

degenerative changes and that the corresponding treatment had been conservative.


                                                  5
         As for her mental impairments, the ALJ noted that the evidence in the record revealed

only a slight impairment in mental functioning and that Plaintiff herself testified that her bouts of

depression were "off and on." She further testified that she continued to shop, clean and care for

her basic needs. The Sixth Circuit Court of Appeals has stated that "[a]n ALJ may consider

household and social activities engaged in by the claimant in evaluating a claimant's assertions of

pain or ailments." Walters v. Commissioner ofSocial Security, 127 F.3d 525, 532 (6 th Cir.

1997).

          The ALJ concluded that the objective evidence, as well as Plaintiffs testimony,

provided substantial evidence upon which to discount her credibility.

         It is well established that an ALJ's credibility assessment will not be disturbed "absent

compelling reason." Smith v. Halter, 307 F.3d 377,379 (6th Cir.2001); Walters, 127 F.3d at 531

(recognizing ALJ's credibility assessment is entitled to "great weight and deference"). In making

a credibility determination, Social Security Ruling 96-7p provides that the ALJ must consider

the record as a whole, including objective medical evidence; the claimant's statements about

symptoms; any statements or other information provided by treating or examining physicians and

other persons about the conditions and how they affect the claimant; and any other relevant

evidence. See SSR 96-7p, 1996 WL 374186, at *2 (July 2, 1996). Here, the ALJ properly

recognized the factors that the regulations require to be considered in evaluating a claimant's

credibility with regard to their pain. 20 C.F.R. §§ 404.1529(c)(3), 416.929(c)(3). He set forth in

detail reasons for discounting Plaintiff's credibility. The Court finds no error in this regard.

         Finally, Plaintiff maintains that because she was unrepresented at the time of her

administrative hearing, the ALJ did not fulfill his "special duty" to develop the record. Yet


                                                   6
again, however, Plaintiffs criticism amounts to little more than a bald, unsupported assertion of

error. Plaintiffs self-characterization as a "low-functioning individual who was unrepresented

and did not have access to the resources to obtain appropriate follow up which would have

addressed the severity of her physical and mental impairments is belied by the record. Plaintiff

had a high school education and, prior to her alleged onset date, long-term steady employment

working in a post office (Tr. 196). There is no indication that Plaintiff was unable to afford

medical care or that the record did not include the relevant treatment records. Indeed, the ALJ

asked Plaintiff several questions regarding the completeness of the medical record and left the

record open so that additional records could be requested; the exhibit list was updated

post-hearing.

          Moreover, Plaintiff received consultative physical and mental examinations, the latter

occurring even though Plaintiff did not initially allege disability on the basis of a mental

impairment (Tr. 195).

          The ALJ "has discretion to determine whether additional evidence is necessary."

Ferguson v. Comm 'r ofSoc. Sec., 628 F.3d 269, 275 (6th Cir.2010). Here, the record shows that

the ALJ took additional steps to ensure that he had sufficient evidence to make a disability

determination. See 20 C.F.R. § 404.15206.



                                        III.   CONCLUSION

          The Court finds that the ALJ's decision is supported by substantial evidence on the

record.      Accordingly, it is HEREBY ORDERED that the Plaintiffs Motion for Summary

Judgment be OVERRULED and the Defendant's Motion for Summary Judgment be


                                                   7
SUSTAINED.   A judgment in favor of the Defendant will be entered contemporaneously

herewith.




                                                               Signed By:
                                                               Henry R. Wilhoit, Jr.
                                                               United States Olstrict Judge




                                          8
